PER CURIAM:
We affirm on Judge Werker’s opinions for the district court, reported at 450 F.Supp. 983 and 461 F.Supp. 578.
The only issue requiring additional comment is the State’s contention that it does not in fact automatically pro-rate AFDC benefits when a child whose needs are met by non-welfare sources (and thus is not eligible for benefits) resides with the assistance unit. We conclude that Judge Werker correctly determined that there was not a genuine issue as to the existence of this policy. The state did not make an individual determination as to either named plaintiff that her child’s income was applied to shared household expenses. Rather, in both cases proration was based solely on a finding that the payments were sufficient to meet the child’s portion of those costs. This, in effect, presumed contributions to the household from the mere existence of income, thereby contravening Van Lare v. *313Hurley, 421 U.S. 338, 95 S.Ct. 1741, 44 L.Ed.2d 208 (1975), and its implementing regulations, 45 C.F.R. §§ 233.20(a)(2)(viii), 233.90(a).